DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 10/11/2020 and 03/04/2021 have been fully considered and is attached hereto.
Specification
The abstract of the disclosure is objected to because of extensive mechanical and design details and implied language. The Examiner suggest deleting reference characters and eliminating implied language from the abstract portion of the disclosure. 
Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1, 9, 11 and 15 are objected to because of the following informalities: 
● In Claim 1, Line 11, “and/or” should be changed to read - - and- -.
● In Claim 9, Line 4, “the opening is faces” should be changed to read - - the opening faces - -.
● In Claim 11, Lines 3-4, “the spacing” should be changed to read - - “a spacing” - -.
● In Claim 11, Line 7, “body (20)” should be changed to read - - “body” - -.
● In Claim 11, Line 8, “and/or” should be changed to read - - “and” - -.
● In Claim 15, Line 2, “the fourth latching members” should be changed to read - - latching members - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 14-18 are derived from a rejected base claim 13 and are rejected for the same reason.
Examiner Note; for purpose of examination, claims 14-18 originally derived from claim 13, where examined as were derived from claim 1. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-6, 9, 12, 16 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Huang et al (US 2018/0343775).
Regarding Claim 1, Huang (In Figs 1-11) discloses a holder (53/3/61) for thermally contacting an electronic component (5) mounted on a circuit board (4) with a cooling body (body of 21) comprising: 
the holder includes a holding body (53, ¶ 83, II. 31-33, ¶ 24, II. 1-3), a spring member (3), and a tensioning member (61); 

the tensioning member (61) is configured to tension the spring member (3); and 
the spring member (3) configured to support itself in a tensioned state on a counter-holding member (22) to apply a force onto the holding body (53) and/or onto the component (50) receivable in the cavity (7) of the holding body, the spring member (3) moves the connecting surface of the holding body to the cooling body (body of 21) and/or presses it against the cooling body (body of 21).
Regarding Claim 3, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the holding body (53) is formed in one piece (Fig 1).
Regarding Claim 4, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein a wall (wall of 53) surrounding the cavity (7) is formed by the connecting section (51) and the heat conductive section (52), (Fig 3).
Regarding Claim 5, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the connecting section (51) encloses the heat conductive section (52) in a frame-like manner (Fig 3).
Regarding Claim 6, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the tensioning member (61) and the spring member (3) are received at the connecting section (51), (Fig 3).  
Regarding Claim 9, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the holding body (53) has an opening (opening in 53 where 50 is embedded) connected to the cavity (7) and the electronic component (5) can be inserted into the cavity (7) through the opening (opening in 53 where 50 is embedded); and the opening (opening in 53 where 50 is embedded) is faces the circuit board (4) where the electronic component (50) is mounted.
Regarding Claim 12, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the tensioning member (61) is a screw (¶ 82, II. 1-3) and the counter-holding member (22) has a thread to receive the screw (Fig 3).
Regarding Claim 16, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses a module (1) includes a housing (2), a cooling body (body of 21), a circuit board (4).  
Regarding Claim 18, Huang discloses the limitations of claim 16, however Huang (In Figs 1-11) further discloses wherein the housing (2) integrally forms the cooling body (body of 21), (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang in view of Aramaki et al (US 9,560,791).
Regarding Claim 2, Huang discloses the limitations of claim 1, however Huang does not disclose wherein the connecting section is dimensionally stable and the heat conductive section is formed of a thermoplastic elastomer.
Instead Aramaki (In Fig 1) teaches wherein the connecting section (1), (Col 3, II. 57-67) is dimensionally stable and the heat conductive section (1) is formed of a thermoplastic elastomer (Col 5, II. 28-33).


It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Huang with Aramaki with connection section being dimensionally stable and formed 
Examiner Note; selecting a known material based on its suitability for its intended use would have been an obvious matter of choice in Sinclair & Carrol Co. v. Interchemical Corp, 325 U.S. 327, 65 USPQ 297 (1945). Applicant selection of thermoplastic elastomers, well known in industry for their heat dissipation and conformity properties as a connection section is considered as an obvious matter of choice. See MPEP § 2144.07. 

Allowable Subject Matter
 	Claims 7-8, 10-11 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 7-8, 10-11, the allowability resides in the overall structure of the device as recited in dependent claims 7 and 11 and at least in part because claims 7 and 11 recite, “the first latching members hold the tensioning member and the second latching members hold the spring member on the connecting section” in claim 7, and “the spacing increases when the spring member is tensioned by the tensioning member; and the first edge is configured to support itself on the counter-holding member in the tensioned state” in claim 11. 
The aforementioned limitation in combination with all remaining limitations of claims 7 and 11 are believed to render said claims 7 and 11 and all claims dependent therefrom (claims 8, 10) patentable over the art of record. 
The closest art of record is believed to be that of Huang et al (US 2018/0343775 – hereafter “Huang”).
While Huang Figs 1-11 teach all of the limitations of claim 1 as cited in the rejection above, neither Huang, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 7 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lower Profile Heat Dissipating System Embedded with Spring US 2012/0218718, Self-Clamping Heat Sink Assembly US 5,309,979, Heat Dissipating Structure and Electronic Device US 10,271,419, Spring Fixture for Electronic Component and Heat Sink Structure US 2012/0218712. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835  

/ZACHARY PAPE/Primary Examiner, Art Unit 2835